Quillian, Judge.
The appellee brought a claim to recover certain money paid under an agreement for the purchase of a house and lot. The contract stated that the appellee (purchaser) agreed to buy a "house to be built on Lot 9 Lambert Drive Dunmovin S/D Plan No. 603 W. D. Farmer.” The contract further provided that it constituted the sole and entire agreement between the parties. Upon the trial of the case the trial judge directed a verdict for the appellee. Held:
The contract did not contain any plans or specifications concerning the proposed construction and was therefore lacking in this necessary element to bind the parties; hence it was not *899enforceable under that which was held in Williams v. Bell, 126 Ga. App. 432 (190 SE2d 818) and Thomas v. Harris, 127 Ga. App. 361, 362 (193 SE2d 260).
Submitted July 2, 1973
Decided September 18, 1973
Rehearing denied October 12, 1973
McDonald, Dupree, Rodriguez & Moore, John H. Moore, Hylton B. Dupree, for appellant.
Ingram, Flournoy, Downey, Cleveland & Still, R. Kelly Raulerson, for appellee.
The appellant contends that the reference to "Plan No. 603 W. D. Farmer” was sufficient to provide a key by which the plans could be identified. The plans were not attached to the contract nor was it stated where such plans might be located.
The direction of a verdict for the appellee was correct.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.